DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Response to Arguments
Specification
In light of the amendments, the objection to the specification has been withdrawn. 

Claim Objections
In light of the amendments, the objection to claim 20 has been withdrawn.

Claim Rejections - 35 USC § 112
	In light of the amendments, the rejection of the claims under 35 USC 112(b) have been withdrawn. 

Claim Rejections – Prior Art
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive.
The Applicant asserts: 
	“The Office Action cites no language in Welches that would disclose or suggest "a memory device communicatively coupled to the one or more accelerometers and configured to record a use position of the Femto head as x, y, and z coordinates in three dimensional space" (emphasis added) as required by the claims. The location of a laser shot on the tissue, is not a use position of the laser head. The two are completely unrelated (e.g., hundreds of laser shots from a laser shot pattern can be delivered to specific locations on the tissue without ever moving the laser head). Thus, for this reason alone the Office Action has failed to make out a prima facie case of obviousness.
 	The Office Action cites no language in Welches that would disclose or suggest "a memory device communicatively coupled to the one or more accelerometers ... to transmit the use position following use of the Phaco surgical device" (emphasis added) as required by the claims. As set forth above the location of a laser shot on the tissue, is not a use position of the laser head. Thus, for this reason alone the Office Action has failed to make out a prima facie case of obviousness. 
	The Office Action cites no language in Welches that would disclose or suggest "a memory device communicatively coupled to the one or more accelerometers ... to transmit the use position following use of the Phaco surgical device" (emphasis added) as required by the claims...”

This argument is not persuasive since the claims are now rejected to Gaida in view of Welches, Buczek and Kim. Particularly Gaida teaches a first segment of the plurality of articulating segments is coupled to the Femto surgical device (par. [0011], claim 5: …the console has at least one additional apparatus which is selected from the group which includes…a laser coagulation apparatus…) and Welches teaches a  Femto device comprising a Femto laser head and one or more accelerometers (Fig. 3B (300), (305)) configured to provide x, y, and z position data (Fig. 3A and par. [0084]) of the Femto laser head (Fig. 3B and pars. [0130], [0136]: …the device 300 includes a three-axis accelerometer 305 located in the laser/surgical hand piece 310 and a translator processing circuit 315, which translates acceleration into…position…); and a memory device communicatively coupled to the one or more accelerometers (Fig. 3B (305), (315)) and configured to record a use position of the Femto head as x, y, and z coordinates in three dimensional space and to transmit the use position (par. [0148]: Location of each shot locked to an absolute position can be recorded throughout the procedure…) as required by the claim. Welches is relied upon for the disclosure of a femto laser head containing an accelerometer that records position data. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the femto laser on an articulating arm as taught by Gaida to include an accelerometer on the laser surgical tool with capabilities of recording position as taught by Welches in order to return the laser to missed or untreated areas for a more evenly distributed energy treatment. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 6-9, 12, 15, 16 and 19, are rejected under 35 U.S.C. 103 as being unpatentable over Gaida et al. (US 2008/0013048 A1, hereinafter "Gaida") in view of Welches et al. (Publication No. US 2012/0022510, hereinafter “Welches”) and further in view of Buczek (Patent No. 6,736,360) and Kim et al. (Publication No. US 2018/0168547, hereinafter “Kim”).
Regarding claim 1, Gaida discloses a combination Femto laser (Femto) and Phacoemulsification (Phaco) surgical device, comprising: 
a housing (Fig. 2 (4)) the housing comprising a Femto surgical device and a Phaco surgical device; 
the housing having a plurality of articulating segments (Fig. 2 (3), (8)), wherein each of the segments is rotatable with respect to the housing (Fig. 2,  and par. [0033]: …the holding arm 3 and the foot switch assembly arm 8 …can be pivoted about an axis 20 within the console 4); 
wherein a first segment of the plurality of articulating segments is coupled to a Femto device via an articulating arm (par. [0011], claim 5: …the console has at least one additional apparatus which is selected from the group which includes…a laser coagulation apparatus…);
a display disposed on a portion of the housing (Fig. 2 (11)); and
wherein the first segment and the second segment are independently rotatable about the housing (Fig. 2,  and par. [0033]: …the holding arm 3 and the foot switch assembly arm 8 …can be pivoted about an axis 20 within the console 4).
Gaida does not disclose wherein the Femto device comprising a Femto laser head and one or more accelerometers configured to provide x, y, and z position data of the Femto laser head; 
a memory device communicatively coupled to the one or more accelerometers and configured to record a use position of the Femto head as x, y, and z coordinates in three dimensional space and to transmit the use position following use of Phaco surgical device;
wherein a second segment of the plurality of articulating segments is coupled to a tray configured to hold a set of hand pieces for use in phacoemulsification; and 
a third segment of the plurality of articulating segments is coupled with a keyboard or keyboard tray.
However, Welches in the same field of endeavor: a laser surgical device including a handpiece including laser energy discloses the Femto device comprising a Femto laser head and one or more accelerometers (Fig. 3B (300), (305)) configured to provide x, y, and z position data (Fig. 3A and par. [0084]: …the device translating acceleration in one, two, or three axes and FIG. 3B shows an embodiment of the accelerometer mounted on to a device of the present invention) of the Femto laser head (Fig. 3B and pars. [0130], [0136]: …the device 300 includes a three-axis accelerometer 305 located in the laser/surgical hand piece 310 and a translator processing circuit 315, which translates acceleration into…position…); and
a memory device communicatively coupled to the one or more accelerometers (Fig. 3B (305), (315)) and configured to record a use position of the Femto head as x, y, and z coordinates in three dimensional space and to transmit the use position following use of Phaco surgical device (par. [0148]: Location of each shot locked to an absolute position can be recorded throughout the procedure…) for the purpose of returning the laser to missed or untreated areas for a more evenly distributed energy treatment (par. [0136]). 
Further Buczek, in the same field of endeavor: rotary jointed arm for a surgical tray, discloses a second segment of the plurality of articulating segments is coupled to a tray (FIG. 1 (10) and col. 2, ln. 62 - col. 3, ln. 10: …surgical tray 10 that can be used with the arm mechanism of the present invention generally is connected or attached to surgical console 100…Tray 10 generally contains body 11 …Body 11 may also have one or more recesses 15 to accommodate various handpieces and tools used during a surgical procedure…Tray 10 is connected to console 100 by arm mechanism 1) configured to hold a set of hand pieces for use in phacoemulsification (FIG. 1 (11) and col. 2, ln. 62 - col. 3, ln. 10: …Tray 10 generally contains body 11 …Body 11 may also have one or more recesses 15 to accommodate various handpieces and tools used during a surgical procedure…Tray 10 is connected to console 100 by arm mechanism 1) to provide the benefit of accessing the tray with handpieces from either side of console (col. 3, lns. 10-12).
Lastly, Kim in the same field of endeavor: a swivel device of a tray for a medical apparatus, discloses a swivel device includes a base (Fig. 2, (110)), a tray (Fig. 2, (130)) with a keyboard attached (Fig. 1, (42)) configured to relatively rotate with respect to base (Figs. 7 and 8 and Abstract). This provides the benefit of enhancing the convenience for users (par. [0006])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the laser therapy instrument containing an articulating femtolaser arm, as taught by Gaida, to include an accelerometer on the laser surgical tool as taught by Welches, a tray on an articulating tray for holding phacoemulsification handpieces, as taught by Buczek, and a segment with a keyboard attached as taught by Kim, in order to return the laser to missed or untreated areas for a more evenly distributed energy treatment; to provide the benefit of accessing the tray with handpieces from either side of console; and to enhance the convenience of users.  
Regarding claim 4, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 1, wherein the Femto device and tray can move and articulate with respect to one other, such that movement of a patient is not required between the Femto and Phaco procedures (Gaida, pars. [0011] … the console has at least one additional apparatus which is selected from the group which includes a phacoemulsification apparatus, a vitrectonomy apparatus, a laser coagulation apparatus,…Each additional apparatus is provided with an additional foot switch. Other additional apparatus which are needed for ophthalmology can be provided in the console… With the integration of one or several additional apparatus in a console, it is possible to provide a unitary operator control, [0034]: … the holding arm 3 and the foot switch assembly 5 have been pivoted about the console 4 by 180.degree.). 
Regarding claim 6, the Gaida, Welches and Buczek combination discloses all of the device of claim 5 except wherein the keyboard or keyboard tray is configured to move in a vertical X movement and horizontal Y movement or any angle with or independently from the Femto laser head.  
Kim discloses the keyboard is configured to move in any angle with or independently from the Femto laser head (Figs. 1, 7 and 8 and Abstract) for the benefit of enhancing the convenience for users (par. [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to add to the laser therapy instrument containing an articulating femtolaser arm and an articulating phacoemulsification tray as taught by Gaida, Welches and Buczek, a segment containing a swivel keyboard configured to rotate in a transverse direction as taught by Kim in order to enhance the convenience of users.   
Regarding claim 7, the Gaida and Welches and Kim combination discloses the device of claim 1. While the combination discloses a Phaco hand piece, a vitrectomy (VIT) hand piece, an irrigation hand piece and an aspiration hand piece (par. [0011]), it does not expressly disclose the tray is configured to hold a Phaco hand piece, a vitrectomy (VIT) hand piece, an irrigation hand piece and an aspiration hand piece. 
Buckzek discloses the tray is configured to hold a Phaco hand piece, a vitrectomy (VIT) hand piece, an irrigation hand piece and an aspiration hand piece (Fig. 1 (10) and col. 2, ln. 62 - col. 3, ln. 10: …surgical tray 10 that can be used with the arm mechanism of the present invention generally is connected or attached to surgical console 100…Tray 10 generally contains body 11 …Body 11 may also have one or more recesses 15 to accommodate various handpieces and tools used during a surgical procedure…Tray 10 is connected to console 100 by arm mechanism 1) to provide the benefit of accessing the tray with handpieces from either side of console (col. 3, lns. 10-12).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the Femto Phaco device containing ophthalmic handpieces of Gaida, Welches, and Kim, a tray to accommodate various handpieces, as taught by Buczek, in order to access the tray with handpieces from either side of console.
Regarding claim 8, the Gaida and Welches and Kim combination discloses the device of claim 1, except wherein the tray is configured to articulate along X and Y axes or at any angle, such that the tray can be placed into the surgical field at or about a patient's eye height for a Phaco surgical procedure without requiring movement of the patient
Buczek discloses the tray is configured to articulate along X and Y axes or at any angle, such that the tray can be placed into the surgical field at or about a patient's eye height for a Phaco surgical procedure without requiring movement of the patient (col, 1, ln. 60 – col. 2, ln. 3: The present invention improves upon the prior art by providing a movable arm for a surgical tray that is connected to the surgical console, is adjustable for height and allows for full, unlimited 360.degree. rotation of the tray).  
Regarding claim 9, the Gaida, Welches, Buczerk and Kim combination discloses the device of claim 1, further comprising a microscope integrated into the housing (Gaida, Fig. 2 an par. [0033]: At the distal end of the holding arm 3, a microscope 2 is mounted and the eye 15 of the patient 14, which is to be operated on, lies in the beam path of the microscope) that is movable along x and y axes or any angle such that the microscope can move in or out of position for a Phaco procedure (Fig. 2 (21) and par. [0030]: …microscope 2 with the eye 15 of the patient 14, …adjustment of the holding arm 3 in the vertical direction is provided…).
Regarding claim 12, the Gaida and Welches and Kim combination discloses the device of claim 1, wherein the Femto device and tray are each configured to articulate from a central column of the housing to permit articulation from a central point (Fig. 2 (20)) and allow the Femto device and tray to be placed into surgical position before, during and after surgery without requiring movement of a patient ([0033]: …the holding arm 3 and the foot switch assembly arm 8…can be pivoted about an axis 20 within the console 4). 
Regarding claim 15, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 1, wherein the housing comprises a cylindrical shape having a central axis (Gaida, Fig. 2 (4))wherein each of the plurality of articulating segments are configured to articulate or rotate about the central axis (Gaida, Fig. 2 (20)).
Regarding claims 16, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 15, wherein the first segment has a first diameter and the second segment has a second diameter equal to the first diameter (Gaida, Fig. 2 (12)).
Regarding claim 19 , the Gaida, Buczerk and Kim combination discloses the device of claim 1, except wherein the device is configured so that the Femto head can be returned to the x, y, and z coordinates after the use of the Phaco surgical device. 
Welches discloses the device is configured so that the Femto head can be returned to the x, y, and z coordinates after the use of the Phaco surgical device (Fig. 3B and pars. [0028]: …the processor is configured to determine information indicative of an absolute position of the handpiece based on the information indicative of acceleration of the handpiece along three axes, and the information indicative of the spatial orientation of the handpiece, [0130]: The accelerometer 120 generates an electrical signal indicative of the motion of the energy delivery component 110 in at least one direction and as many as three orthogonal directions, [0148]: Location of each shot locked to an absolute position can be recorded throughout the procedure…) for the purpose of returning the laser to missed or untreated areas for a more evenly distributed energy treatment (par. [0136]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the laser therapy instrument containing an articulating femtolaser arm, as taught by Gaida, Buczek and Kim to include an accelerometer on the laser surgical tool as taught by Welches in order to return the laser to missed or untreated areas for a more evenly distributed energy treatment.   

Claims 2, 3 and 20, are rejected under 35 U.S.C. 103 as being unpatentable over Gaida in view of Welches, Buczek and Kim as applied to claims 1, 4, 6-9, 12, 15, 16 and 19 above, and further in view of Patton (US 2013/0090636 A1).
 Regarding claim 2, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 1, wherein the housing comprises Femto and Phaco surgical systems (Gaida, pars. [0011], claim 5: …the console has at least one additional apparatus which is selected from the group which includes a phacoemulsification apparatus, a vitrectonomy apparatus, a laser coagulation apparatus…, [0028]: …a phacoemulsification apparatus can be integrated into the console 4). 	The combination does not disclose interfaces and a controller for controlling the Femto and Phaco surgical systems.
However, Patton in the same field of endeavor: systems and methods for combined Femto-Phaco for ophthalmic surgery, discloses interfaces and a controller for controlling the Femto and Phaco surgical systems (Figs. 11-15 and [0036]: … a single GUI and/or software can combine control of ophthalmic phacoemulsification and femtolaser functionalities, [0043]: …a device that combines femtolaser ablation functionality and phacoemulsification functionality) to provide the benefit of preventing translocation and re-setup of the patient during surgery and thus decreasing the time required for the procedure, and undue stress on the patient (par. [0009]).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the ophthalmologic console capable of having multiple arms including both femtolaser and phacoemulsion apparatus an arm mechanism with a surgical tray for various handpieces, and an articulating member with a keyboard, as taught by Kim, as taught by Gaida, Welches, Buczek and Kim, to include combined control of ophthalmic phacoemulsification and femtolaser functionalities, as taught by Patton, in order to prevent translocation and re-setup of the patient during surgery and thus decreasing the time required for the procedure, and undue stress on the patient.
Regarding claim 3, the Gaida, Welches, Buczek and Kim combination discloses all of the device of claim 1, except wherein the controller permits a user to utilize both the Femto and Phaco surgical systems without moving a patient.
Patton discloses the controller permits a user to utilize both the Femto and Phaco surgical systems without moving a patient (Fig. 16 and par. [0044]: … a device that combines femtolaser ablation functionality and phacoemulsification functionality, using a common GUI control platform) to provide the benefit of preventing translocation and re-setup of the patient during surgery and thus decreasing the time required for the procedure, and undue stress on the patient.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the Femto Phaco device of Gaida, Welches, and Buczek, a GUI control that uses a Phaco and Femto together, as taught by Patton, in order to prevent translocation and re-setup of the patient during surgery and thus decreasing the time required for the procedure, and undue stress on the patient.
Regarding claim 20, Gaida discloses a combination Femto laser (Femto) surgical device and Phacoemulsification (Phaco) surgical device, comprising: 
a housing (Fig. 2 (4)) defining a vertical axis (Fig. 2 (20)) and connected to a plurality of articulating segments (Fig. 2 (3), (8)), wherein each of the segments is rotatable around the vertical axis (Fig. 2,  and par. [0033]: …the holding arm 3 and the foot switch assembly arm 8 with the foot switch assembly 5 can be pivoted about an axis 20 within the console 4); 
wherein the housing comprises the Femto surqical device, a Phaco surqical device (pars. [0011], claim 5: …the console has at least one additional apparatus which is selected from the group which includes a phacoemulsification apparatus, a vitrectonomy apparatus, a laser coagulation apparatus…, [0028]: …a phacoemulsification apparatus can be integrated into the console 4), interfaces and a controller for controlling both the femto laser surgery device and the phacoemulsification device (Figs. 11-15 and [0036]: … a single GUI and/or software can combine control of ophthalmic phacoemulsification and femtolaser functionalities); 
wherein a first segment of the plurality of articulating segments is coupled to the Femto surgery device via an articulating arm (par. [0011], claim 5: …the console has at least one additional apparatus which is selected from the group which includes…a laser coagulation apparatus…);
a display disposed on a portion of the housing (Fig. 2 (11)); and,
wherein the first segment and the second segment are independently rotatable about the vertical axis of the housing (Fig. 2,  and par. [0033]: …the holding arm 3 and the foot switch assembly arm 8 …can be pivoted about an axis 20 within the console 4); 
 wherein each of the first and the second segments are rotatable around the vertical axis between a first position away from the patient and a second position adjacent to the patient (Figs. 3 and 4 and par. [0034] … the holding arm 3 and the foot switch assembly 5 have been pivoted about the console 4 by 180.degree.);  
whereby the device can be configured without repositioning the housing with respect to a patient, to perform a laser procedure or phacoemulsification procedure (par. [0034] In FIG. 4 an arrangement is shown wherein the console 4 is shown having an unchanged position compared to the arrangement of FIG. 3).
Gaida does not disclose wherein the housing comprises interfaces and a controller for controlling both the femto laser surgery device and the phacoemulsification device;
wherein a second segment of the plurality of articulating segments is coupled to a tray configured to hold a set of hand pieces for use with the phacoemulsification device; and
wherein a third segment of the plurality of articulating segments is coupled with a keyboard or keyboard tray.   
Patton discloses the housing comprises interfaces and a controller for controlling both the femto laser surgery device and the phacoemulsification device (Figs. 11-15 and [0036]: … a single GUI and/or software can combine control of ophthalmic phacoemulsification and femtolaser functionalities) to provide the benefit of preventing translocation and re-setup of the patient during surgery and thus decreasing the time required for the procedure, and undue stress on the patient (par. [0009]).
Buczek discloses a second segment of the plurality of articulating segments is coupled to a tray configured to hold a set of hand pieces for use with the phacoemulsification device  (FIG. 1 (10) and col. 2, ln. 62 - col. 3, ln. 10: …surgical tray 10 that can be used with the arm mechanism of the present invention generally is connected or attached to surgical console 100…Tray 10 generally contains body 11 …Body 11 may also have one or more recesses 15 to accommodate various handpieces and tools used during a surgical procedure…Tray 10 is connected to console 100 by arm mechanism 1) to provide the benefit of accessing the tray with handpieces from either side of console (col. 3, lns. 10-12). 
Kim discloses a third segment of the plurality of articulating segments is coupled with a keyboard or keyboard tray (Fig. 2, (110) (130)) for providing the benefit of enhancing the convenience for users (par. [0006]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to modify the ophthalmologic console capable of having multiple arms including both femtolaser and phacoemulsion apparatus, as taught by Gaida, to include combined control of ophthalmic phacoemulsification and femtolaser functionalities, as taught by Patton, an arm mechanism with a surgical tray  for various handpieces, as taught by Buczek, and an articulating member with a keyboard, as taught by Kim, in order to prevent translocation and re-setup of the patient during surgery and thus decreasing the time required for the procedure, and undue stress on the patient; access the tray with handpieces from either side of console; and enhance the convenience for users. 

Claims 5, 10 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the Gaida in view of Welches, Buczek and Kim as applied to claims 1, 4, 6-9, 12, 15, 16 and 19 above, and further in view of Horvath et al. (Publication No. US 2012/0316544, hereinafter “Horvath”).
	Regarding claim 5, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 1, except wherein the Femto laser head is configured to move in a vertical X movement and horizontal Y movement or any angle to place the Femto laser head at a patient's eye or be removed from the patient's eye during surgery.
	However, Horvath in the same field of endeavor: a laser delivery system for use in eye surgery, discloses the Femto laser head (Figs. 16 and 17 and par. [0078]: … a compact laser engine version 620 is integrated into a typical phaco emulsification machine as a sub module 620…) is configured to move in a vertical X movement and horizontal Y movement or any angle to place the Femto laser head at a patient's eye or be removed from the patient's eye during surgery (pars. [0058]: …the laser delivery system optics (104) integrated into a typical ophthalmic surgical microscope 103. The delivery system optics unit 104 connects to the laser engine 101 that is placed here next to the microscope stand through an articulating arm 102… [0076]: The swing arm bracket can be moved during the surgery between the up and down position in a manual way using optional sterile handles or in a preferred version is motorized and can be switched up and down using a single foot or hand switch. The lower position that enables the laser treatment includes a precision referenced stop in all 3 dimensions…The articulating arm 102 allows the delivery system unit 104 to be moved between around with the microscope in both the up and down position without affecting the laser beam alignment…) for the benefit of a most efficient surgical setup (par. [0078]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with device as taught by the Gaida, Welches, Buczek and Kim, a femtosecond laser with articulating arm moveable up, down and around, as taught Horvath, in order to provide the benefit of a most efficient surgical setup.
Regarding claim 10, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 9, wherein the microscope is coupled with the housing (Gaida, Fig. 2 (2)). The combination does not teach a fourth articulating segment that permits rotational movement of the segment and microscope about the housing.
Horvath discloses an articulating segment that permits rotational movement of the segment and microscope about the housing (Fig. 16 (102), (103), (104), (260), (261) and pars. [0075], [0076]). This is for the benefit of allowing the delivery system unit to be moved between around with the microscope without affecting the laser beam alignment entering the delivery system unit (par. [0076]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include with the microscope coupled with the housing as taught by the Gaida and Welches and Kim, an additional articulating arm segment as taught Horvath, in order to allow the delivery system unit to be moved between around with the without affecting the laser beam alignment entering the delivery system unit.
Regarding claim 17, the the Gaida, Welches, Buczek and Kim combination discloses the device of claim 15 except, each of the plurality of articulating segments have a cylindrical shape.
Horvath discloses each of the plurality of articulating segments have a cylindrical shape (Fig. 16 articulating arm (102)).
The combination teaches articulating segments. The substitution of one known element cylindrical shaped articulating segments as taught by Horvath for rectangular shaped articulations as taught by the Gaida, Welches, Buczek and Kim combination would have been obvious to one of ordinary skill in the art at the filing date of the invention since the substitution would have yielded predictable results, namely, movable articulating arms. In addition, cylindrical articulating segments (Fig. 16, (102)) has also been taught by Horvath to have the benefit of providing attachments of the surgical equipment to the laser engine (Horvath, par. [0058]). 

Claims 11, 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over the Gaida in view of Welches and Kim as applied to claims 1, 4, 5-9, 12, 15, 16 and 19 above, and further in view of Murphy et al. (Publication No. US 2001/0035702, hereinafter “Murphy”).
Regarding claim 11, the Gaida, Welches, Buczek and Kim combination discloses all of the device of claim 1 except  wherein the housing comprises first and second portions, and wherein the Femto device or tray is stored about the first portion when not in use.
However, Murphy in the same field of endeavor: a cart for surgical console containing various portions, discloses, the housing comprises first and second portions (Fig. 5, (22), (28), (38)), and wherein the Femto device or tray is stored about the first portion (Fig. 5 (38)) when not in use (Figs. 1 and 3 and par. [0023]). This is for the purpose of moving the tray from a stored position to an in use position (par. [0023])
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical device housing, as taught by the Gaida, Welches, Buczek and Kim, to include various portions where one of the portions includes an internal volume for receiving a tool tray as taught by Murphy in order to move the tray from a stored position to an in use position.
Regarding claim 13, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 12, except wherein the articulation is circular in the horizontal.
	Murphy discloses the articulation is circular in the horizontal (Fig. 3 swing arm (42) and par. [0023]), for the purpose of circulating the tray from a stored position within the internal housing volume to a position for use (par. [0023]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the surgical device housing, as taught by Gaida, Welches, Buczek and Kim to include various portions where one of the portions includes an internal volume for receiving a tool tray as taught by Murphy in order to circulate the tray from a stored position within the internal housing volume to a position for use.
Regarding claim 14, the Gaida, Welches, Buczek and Kim combination discloses the device of claim 1 except wherein the Femto device and tray is extendable and retractable relative to the housing in a vertical movement and can extend or retract and at any angle. 
Murphy discloses the Femto device and tray is extendable and retractable relative to the housing in a vertical movement and can extend or retract and at any angle (Fig. 3 swing arm (42), tray (40), (44) and par. [0023]). This provides the benefit of allowing the tray to be moved to an optimal position for use by the surgeon or surgical staff (par [0023]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate with the articulating tray that can extend and retract as taught by the combination of Gaida, Welches, Buczek and Kim, a portion that is capable of vertical movement as taught by Murphy, to allow the tray to be moved to an optimal position for use by the surgeon or surgical staff.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m. - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AAA/Examiner, Art Unit 3792    

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792